Citation Nr: 0111217	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, currently characterized as major depression.  

2.  Entitlement to nonservice-connected pension, including 
extraschedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
October 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for major depression 
and denied entitlement to a nonservice-connected pension.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's disabilities upon his 
employability is key to the analysis of entitlement to a 
pension, including an extra-schedular rating, this case must 
also be remanded to obtain the veteran's employment history; 
additional private and VA medical records; a VA examination, 
including a psychiatric examination; and if the RO then deems 
necessary, submission to the Director, Compensation and 
Pension Service, for extraschedular consideration.  The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  In his 
October 1998 application and subsequent lay statements, the 
veteran alleged that he had worked for 18 years as a social 
worker and for approximately 3 more years as truck driver and 
retail stocker.  According to his January 2000 statement and 
March 2001 testimony, the veteran was fired from his social 
worker job in the early 1990s and from his truck driving job 
in 1999 due to drunkenness and frequent illness.  In January 
2000, the veteran alleged that he had been living on the 
streets for nine months.  He testified that he had worked 
only 14 

hours per week since August 2000.  Although the veteran has 
hinted at a sparse job history in recent years, it is unclear 
as to how much he has worked or earned since he filed the 
October 1998 application.  Under 38 C.F.R. § 4.16(a) (2000), 
marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA has a duty to assist the veteran in obtaining 
additional private and VA medical records.  The veteran's 
April 1999 application for service connection states that he 
was treated for depression at the C. P. Hospital of McAllen, 
Texas.  Although the RO requested medical records from C. P. 
Hospital in a June 1999 letter, the record does not show that 
these private medical records were obtained or confirmed as 
unavailable.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records from 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  VA medical records from 
October 1993 to February 1999 show treatment, diagnosis, or 
history of alcohol abuse and dependence, arteriosclerotic 
disease in the aorta, depression, Type II diabetes, dysthymic 
disorder, gastrointestinal bleeding secondary to esophageal 
varices, hyperlipidemia, low back pain, obesity, open 
reduction of internal fixation of a left thumb fracture, 
peptic ulcer disease, plantar fasciitis, and right carpal 
tunnel syndrome, and a January 2000 statement indicates that 
the veteran receives ongoing treatment from the VA.  Yet, the 
record does not show that the veteran's full VA medical 
records since September 1999 were obtained or confirmed as 
unavailable.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  With respect to the claim for service 
connection, a VA psychiatric examination is necessary 
because, in March 2001, the veteran testified that he was 
formerly a licensed social worker who related his own current 
depression to fear and other in-service experiences.  With 
respect to the pension claim, a comprehensive VA examination 
is necessary to determine the level of impairment 
attributable to each of the veteran's nonservice-connected 
disabilities.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Disability pension 
is not payable for any condition due to the veteran's own 
willful misconduct.  38 C.F.R. § 3.301(b) (2000).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1997; he should also be requested to 
submit his W-2 forms since 1999.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1997 
from the veteran's employer(s).  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for alcohol abuse and 
dependence, arteriosclerotic disease in 
the aorta, depression, Type II diabetes, 
dysthymic disorder, gastrointestinal 
bleeding secondary to esophageal varices, 
hyperlipidemia, low back pain, obesity, 
open reduction of internal fixation of a 
left thumb fracture, peptic ulcer 
disease, plantar fasciitis, right carpal 
tunnel syndrome, and any other disability 
since 1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including the C. P. Hospital of 
McAllen, Texas, which have not previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

The RO should also obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the severity of his arteriosclerotic 
disease in the aorta, depression, Type II 
diabetes, dysthymic disorder, 
gastrointestinal bleeding secondary to 
esophageal varices, hyperlipidemia, low 
back pain, obesity, open reduction of 
internal fixation of a left thumb 
fracture, peptic ulcer disease, plantar 
fasciitis, right carpal tunnel syndrome, 
and any other present disability that is 
not due to willful misconduct.  The 
veteran also testified as to leg and knee 
disability.  Hearing transcript, 15.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  Any undeliverable notice of 
scheduled examination returned in the 
mail should be associated with the claims 
folder.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The psychiatric examiner, in particular, 
should then offer a medical opinion as 
to: a) the medical classification of the 
veteran's psychiatric disability, if any; 
and b) whether it is as likely as not 
that a psychiatric disability is related 
to fear of being sent to Vietnam or any 
other in-service event.  Where 
appropriate, the psychiatric examiner 
should assign a numerical code under the 
global assessment of functioning scale 
and include a definition of any numerical 
code assigned.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

The examination reports regarding the 
veteran's disabilities should record all 
findings in detail.  All diagnoses and 
associated symptomatology should be 
identified.  After review of the 
veteran's complaints and pertinent data 
from the claims folder, the examiners 
should provide an opinion as to the 
veteran's level of functioning and the 
degree of impairment of the veteran to 
perform substantially gainful employment 
due to each disorder.  A complete 
rationale for all opinions must be 
provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability and entitlement to a 
nonservice-connected pension based on the 
entire evidence of record.  As to the 
claim for a permanent and total 
disability rating for pension purposes, 
the RO should prepare a rating decision 
which lists all of the veteran's 
disabilities that are not associated with 
willful misconduct, and includes all 
assigned diagnostic codes and percentage 
evaluations.  If applicable, the RO 
should make a determination as to whether 
the veteran is engaged in marginal 
employment.  The RO should otherwise 
determine whether the case warrants 
submission to the Director of the VA 
Compensation and Pension Service, for 
extraschedular consideration, and the 
decision should be explained in writing 
for the claims file.  All pertinent law, 
regulations, and Court decisions should 
be considered.  

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  However, the 
veteran is also herein advised that the 
duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  Id.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




